Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146917                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  VALERIE ROHDE, Personal Representative                                                                  David F. Viviano,
  for the Estate of HENRY C. ROHDE,                                                                                   Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 146917
                                                                    COA: 308773
  GOPI NALLANI, M.D., ADVANCED                                      Arenac CC: 11-011675-NH
  DIAGNOSTIC IMAGING, P.C., BRENT J.
  RAAP, D.O., BRENT J. RAPP, D.O., P.C.,
              Defendants-Appellees,
  and
  STANDISH COMMUNITY HOSPITAL, INC.
  d/b/a ST. MARY’S OF MICHIGAN STANDISH
  HOSPITAL,
              Defendants-Appellants,
  and
  NORTHERN BAY HEALTH CARE, L.L.C.,
  and DORAISAMY VENKITAPATHY, M.D.,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 19, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           p1030
                                                                               Clerk